Citation Nr: 1205866	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the right lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.  

In this regard, notably a statement received in April 2010 the Veteran indicated his belief that he did not qualify for TDIU and that the claim for TDIU should be dismissed.  However, it is clear from the transcript of the Veteran's November 2011 Travel Board hearing that he does not wish to withdraw that issue associated with his increased rating claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA last examined the Veteran for his service-connected varicose veins of the right lower extremity and varicose veins of the left lower extremity in November 2007.  At that time the Veteran complained of pain in the location of the varicose veins on a daily basis.  At that time he reported that he did not take any medication specifically for the varicose veins, that he had no history of deep venous thrombosis and had not been treated with anticoagulation.  He reported he had no impaired function due to the varicose veins and denied having had a history of ulceration or oozing or open sores.  He reported that he had had swelling or edema of the lower extremities but no history of cellulitis or infection.  After examination the assessment was varicose veins, moderate, involving both lower extremities, status post vein stripping surgery done on both lower extremities in the past.

The evidence indicates that the condition of the service-connected varicose veins of the right lower extremity and varicose veins of the left lower extremity have worsened since the November 2007 VA examination.  In a March 2009 statement of the Veteran's representative in lieu of VA Form 646, the representative indicated that the Veteran was unable to walk or stand for any length of time due to the varicose veins, and that this had resulted in the Veteran's receipt of Social Security Disability Insurance benefits based on the Veteran being disabled from all forms of gainful employment.  Additionally, in a May 2009 letter, the Veteran stated that the pain in his legs had increased and was not controlled with medication.  He further stated that he felt that his legs were almost totally giving out, and that he could no longer do what he once did relating to his ability to turn and to pick things up.   

All of this evidence in total reflects that the Veteran's varicose veins of the left and right lower extremities have worsened since the November 2007 VA examination.  Therefore, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Under these circum-stances, the Board has no discretion and must remand this claim.  

As noted above, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

Although there are a very few treatment records on file-provided by the Veteran-following the November 2007 VA examination, none pertain directly to treatment of the Veteran's varicose veins of the lower extremities.  In a February 2009 statement, the Veteran reported that he has been treated by VA since April 2003, indicating treatment was at a VA medical facility at Bay Pines, Florida, presumably by the Bay Pines VA Healthcare System.  On remand the RO must associate any pertinent outstanding records with the claims folder.  

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  The record indicates that the Veteran is not working.  The Veteran is in receipt of disability benefits from the Social Security Administration on the basis of disability beginning in May 2001.  Associated with the Veteran's application for those benefits, the file contains medical records showing that the Veteran reported that his ability to work was limited in part by symptoms of his service-connected lower extremities' varicose veins.  In an associated January 2000 report of private examination of the veteran, the examiner indicated that the Veteran's bilateral leg pain was severe and that his past work, which had involved constant standing, resulted in aggravation of the varicose veins.   

Because entitlement to a TDIU is part of the Veteran's rating claims, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  Further, the Board notes that in a February 2009 letter from his representative, the Veteran raised a claim of service connection for psychiatric disability, claimed as depression.  Notably, a claim for a specific psychiatric disability, such as depression, encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  Thus, in this case, the Veteran has raised a claim for service connection for an acquired psychiatric disorder, to include depression.  Id.  Generally, this raised service connection claim would be referred to RO for consideration in the first instance.  Here, however, adjudication of the psychiatric disability claim might impact the TDIU.  As such, the claim raised is inextricably intertwined with the Veteran's TDIU claim and, in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will also remand the service connection claim for an acquired psychiatric disorder for appropriate development and initial consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected varicose veins of the right lower extremity and varicose veins of the left lower extremity.  Request all such records and associate these with the claims folders.

3.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his varicose veins of the right lower extremity and varicose veins of the left lower extremity, and the impact of these on his ability or inability to work. 

4.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder.  The claims folder must be made available and reviewed by the examiner.  The examiner should record the full history of the Veteran's condition, including his account of symptomatology and onset.

The examiner must diagnose all acquired psychiatric conditions found to be present.  Then, as to each diagnosis, the examiner must state whether

(a) it is a likely as not that the condition had its onset in, or is related to, the Veteran's military service; and

(b) the condition is related, at least in part, to any service-connected disability(ies).  

5.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of his varicose veins of the right lower extremity and varicose veins of the left lower extremity.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all associated pathology found to be present and include findings from all indicated tests and studies.  To the extent possible, the examiner should identify the presence (or note if asymptomatic/without noticeable symptoms) and extent (to include whether a symptom is intermittent, persistent, or constant) of edema, pain, subcutaneous induration, stasis pigmentation, eczema, ulceration, aching and fatigue; and state the extent that symptoms are relieved by elevation of extremity or compression hosiery.  

After all necessary tests are conducted, the examiner must opine as to (1) the impact of the Veteran's varicose veins of the right lower extremity and varicose veins of the left lower extremity on his ability to work, and (2) whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected varicose veins of the right lower extremity or varicose veins of the left lower extremity, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.    

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

6.  Then adjudicate the Veteran's psychiatric disability claim and thereafter readjudicate the appeal, to include adjudicate whether a TDIU is warranted.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

